
	
		II
		110th CONGRESS
		2d Session
		S. 2947
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to encourage
		  owners and operators of privately held farm, ranch, and forest land to
		  voluntarily make their land available for access by the public for
		  maple-tapping activities under programs administered by States and tribal
		  governments.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Maple Tapping Access Program Act
			 of 2008.
		2.Maple tapping
			 access programChapter 5 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb
			 et seq.) is amended by adding at the end the following:
			
				1240Q.Maple
				tapping access program
					(a)Definition of
				maple tappingIn this section, the term maple
				tapping means the collection of sap from any species of tree in the
				genus Acer for the purpose of boiling to produce food.
					(b)ProgramThe
				Secretary shall establish a voluntary public access program under which States
				and tribal governments may apply for grants to encourage owners and operators
				of privately held farm, ranch, and forest land to voluntarily make that land
				available for access by the public for maple-tapping activities under programs
				administered by the States and tribal governments.
					(c)ApplicationsIn
				submitting applications for a grant under the program, a State or tribal
				government shall describe—
						(1)the benefits that
				the State or tribal government intends to achieve by encouraging public access
				to private farm and ranch land for maple tapping; and
						(2)the methods that
				will be used to achieve those benefits.
						(d)PriorityIn
				approving applications and awarding grants under the program, the Secretary
				shall give priority to States and tribal governments that propose—
						(1)to maximize
				participation by offering a program the terms of which are likely to meet with
				widespread acceptance among landowners;
						(2)to ensure that
				land enrolled under the State or tribal government program has an appropriate
				stock of trees suitable for maple tapping; and
						(3)to use additional
				Federal, State, tribal government, or private resources in carrying out the
				program.
						(e)Relationship to
				other lawsNothing in this section preempts a State or tribal
				government law (including any State or tribal government liability law).
					(f)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
					(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2009 through
				2012.
					.
		
